I dissent to the result reached in the majority opinion on the sole ground that, relator having entered into a solemn stipulation agreeing that Judge McCune should sit as special judge and having raised no objection to his qualifications as such until after respondents had overruled his motion for rehearing, this court should show him no consideration to which he is not clearly and fairly entitled under a strict construction of our rules.
Relator was willing for Judge McCune to sit as special judge and to pass upon the merits of his appeal until the decision was adverse. He should not now be permitted to escape from his stipulation unless no other course is possible without doing violence to the rules of orderly procedure. The rules of this court furnish us with good and *Page 758 
sufficient reasons for refusing to quash the opinion of respondents and we should cheerfully enforce those rules under the circumstances.
Relator is not in a position to urge that the opinion of respondents should be quashed because of alleged conflict with Ladd v. Forsee, 163 Mo. 506, cited and relied upon in the majority opinion, because he did not allege such conflict in his petition for our writ. He cited other cases, which he alleged were contravened by the opinion of respondents upon the merits of the appeal. They have no bearing upon the question of jurisdiction and need not now be noticed.
Rule 34 provides that "no writ of certiorari shall be granted to quash the judgment of a court of appeals on the ground that such court has failed or refused to follow the last controlling decision of the Supreme Court, unless . . . the applicant shall, in a petition of not exceeding five pages, concisely set out the issue presented to the Court of Appeals and show wherein and in what manner the alleged conflicting ruling arose, and shalldesignate the precise place in our official reports where thecontrolling decision will be found." (Last italics mine.)
The case of Ladd v. Forsee, supra, was not cited in the petition. It was cited in the suggestions of the relator, which accompanied his petition, but Rule 34 requires such citation to be in the petition itself. I make no point upon the fact that respondents did not discuss the question of their jurisdiction. They must be held to have decided that they did have jurisdiction, otherwise they would not have undertaken to decide the case upon its merits at all. [State ex rel. Boeving v. Cox (Mo. Sup.), 276 S.W. 869.]
Furthermore, the record discloses that respondents overruled relator's motion for rehearing on February 1, 1926. Our clerk's file mark discloses that relator did not file his petition for our writ of certiorari until March 18, 1926. Such petition was therefore filed out of time. See State ex rel. Berkshire v. Ellison, 287 Mo. 654, 230 S.W. 970. We there held that thirty days after the motion for rehearing was overruled in the Court of Appeals was a reasonable time "for aggrieved parties in the courts of appeals to get their application to this court."
This case presents no facts bringing it within the "extreme circumstances" referred to in the Berkshire case which would justify this court in granting a longer time than thirty days for the application for our writ to be made. This is a case where relator should be held to a strict compliance with our rules. His conduct, in stipulating that Judge McCUNE might sit as a special judge and then repudiating his stipulation when respondents' decision was unfavorable, not only appeals to lawyers and laymen alike as unsportsmanlike, but does not entitle him to the solicitous consideration of this court or justify condonement of his failure to observe our rules. Relator is entitled to nothing more than he can justly demand under *Page 759 
those rules. As he has not brought himself within our rules, we should not make an exception in his favor and go outside of such rules to extend him aid in the predicament in which he finds himself as the result of his solemn stipulation.
Hence, without considering the case on its merits, I am satisfied that relator should be denied relief for want of compliance with our rules, and I dissent to the quashing of the opinion of respondents for the reasons stated in the majority opinion. I have noted that other grounds of conflict are set forth in relator's petition. These have not been considered in the majority opinion. I likewise express no opinion as to the merits of such assignments. Atwood, J., concurs herein.